DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1-10, in the reply filed on 11/4/2021 is acknowledged.  Claims 11-18 are withdrawn.  Claims 1-10 are now pending.
Claim Rejections - 35 USC § 112
4.	Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, “long chain” needs to be defined.  In claim 5, there are two “arm rest” terms.

Allowable Subject Matter

5.	Claims 1-10 will be allowed when the above rejections are overcome.
6.	The following is an examiner’s statement of reasons for allowance: 
Salazar (US 2015/0219796).
Salazar discloses a heat fusible oil gel composition comprising: a) from 50 to 80 wt. % of a gel based on a hydrocarbon oil containing from 2 to 10 wt. % of an S-EB or S-EP diblock copolymer, or a mixture thereof, and b) from 20 to 50 wt. % of a gel based on a polar oil containing from 5 to 25 wt. % of an S-EB-S or S-EP-S triblock copolymer, or a mixture thereof (claim 1).
Thus, Salazar does not teach or fairly suggest the claimed article molded from an oil gel composition consisting essentially of 10-40 wt. % of a hydrogenated styrenic block copolymer, up to 15 wt. % of a filler; at least 50 wt. % of a plasticizer; 0.25-5 wt. % of a tack reducing component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HUI H CHIN/Primary Examiner, Art Unit 1762